 



Exhibit 10.6
TRUST AGREEMENT
Between
 
THE SHAW GROUP INC.
And
FIDELITY MANAGEMENT TRUST COMPANY
 
THE SHAW GROUP DEFERRED COMPENSATION
PLAN TRUST
Dated as of January 2, 2007
Fidelity Confidential

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section 1. Definitions     2  
 
            Section 2. Trust     6  
(a)
  Establishment     6  
(b)
  Grantor Trust     6  
(c)
  Trust Assets     6  
(d)
  Non-Assignment     6  
 
            Section 3. Payments to Sponsor     7  
 
            Section 4. Disbursements     7  
(a)
  Directions from Administrator     7  
(b)
  Limitations     7  
 
            Section 5. Investment of Trust     7  
(a)
  Selection of Investment Options     7  
(b)
  Available Investment Options     7  
(c)
  Investment Directions     7  
(d)
  Unfunded Status of Plan     8  
(e)
  Mutual Funds     8  
 
  (i)    Execution of Purchases and Sales     8  
 
  (ii)   Voting     9  
(f)
  Trustee Powers     9  
 
            Section 6. Recordkeeping and Administrative Services to Be Performed
    10  
(a)
  General     10  
(b)
  Accounts     10  
(c)
  Inspection and Audit     11  
(d)
  Notice of Plan Amendment     11  
(e)
  Returns, Reports and Information     11  
 
            Section 7. Compensation and Expenses     11  
 
            Section 8. Directions and Indemnification     12  
(a)
  Identity of the Sponsor and the Administrator     12  
(b)
  Directions from the Sponsor and the Administrator     12  
(c)
  Directions from Participants     12  
(d)
  Indemnification     12  
(e)
  Survival     13  
 
            Section 9. Resignation or Removal of Trustee     13  
(a)
  Resignation and Removal     13  
(b)
  Termination     13  
(c)
  Notice Period     13  
(d)
  Transition Assistance     13  
(e)
  Failure to Appoint Successor     13  
 
            Section 10. Successor Trustee     14  
(a)
  Appointment     14  
(b)
  Acceptance     14  
(c)
  Corporate Action     14  
 
            Section 11. Resignation, Removal, and Termination Notices     14  
 
            Section 12. Duration     14  
 
            Section 13. Insolvency of Sponsor     14  
 
            Section 14. Amendment or Modification     15  

     
Fidelity Confidential
  i





--------------------------------------------------------------------------------



 



              Section 15. Electronic Services     15  
 
            Section 16. Assignment     17  
 
            Section 17. Force Majeure     17  
 
            Section 18. Confidentiality     17  
 
            Section 19. General     18  
(a)
  Performance by Trustee, its Agents or Affiliates     18  
(b)
  Entire Agreement     18  
(c)
  Waiver     18  
(d)
  Successors and Assigns     18  
(e)
  Partial Invalidity     18  
(f)
  Section Headings     18  
 
            Section 20. Use of Data     19  
 
            Section 21. Other Services     19  
 
            Section 22. Governing Law     20  
(a)
  Massachusetts Law Controls     20  
(b)
  Trust Agreement Controls     20  

             
 
            SCHEDULES     22  
 
           
Schedule “A”
  Recordkeeping and Administrative Services     22  
 
           
Schedule “B”
  Fee Schedule     25  
 
           
Schedule “C”
  Investment Options     26  
 
           
Schedule “D”
  Operational Guidelines for Non-Fidelity Mutual Funds     27  
 
           
Schedule “E”
  Sample Direction Letter     28  

     
Fidelity Confidential
  ii





--------------------------------------------------------------------------------



 



     TRUST AGREEMENT, dated as of the second day of January, 2007, between the
Shaw Group Inc., a Louisiana corporation, having an office at 4171 Essen Lane,
Baton Rouge, Louisiana 70809 (the “Sponsor”), and FIDELITY MANAGEMENT TRUST
COMPANY, a Massachusetts trust company, having an office at 82 Devonshire
Street, Boston, Massachusetts 02109 (the “Trustee”).
WITNESSETH:
     WHEREAS, the Sponsor is the sponsor of the Shaw Group Deferred Compensation
Plan (the “Plan”); and
     WHEREAS, the Sponsor wishes to establish an irrevocable trust and to
contribute to the Trust assets that shall be held therein, subject to the claims
of Sponsor’s creditors in the event of Sponsor’s Insolvency, as herein defined,
until paid to Participants and their beneficiaries in such manner and at such
times as specified in the Plan; and
     WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”); and
     WHEREAS, it is the intention of the Sponsor to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plan; and
     WHEREAS, the Trustee is willing to hold and invest the aforesaid plan
assets in trust among several investment options selected by the Sponsor; and
     WHEREAS, the Sponsor also wishes to have the Trustee perform certain
ministerial recordkeeping and administrative functions under the Plan; and
     WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator (as defined herein).
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:
Section 1. Definitions.
The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:
          (a) “Administrator”
“Administrator” shall mean the Sponsor identified in the Plan document as the
“administrator” of the Plan.
          (b) “Agreement”

2



--------------------------------------------------------------------------------



 



“Agreement” shall mean this Trust Agreement, and the Schedules and/or Exhibits
attached hereto, as the same may be amended and in effect from time to time.
          (c) “Business Day”
“Business Day” shall mean each day the NYSE is open. The closing of a Business
Day shall mean the NYSE’s normal closing time of 4:00 p.m.(ET), however, in the
event the NYSE closes before such time or alters its closing time, all
references to the NYSE closing time shall mean the actual or altered closing
time of the NYSE.
          (d) “Code”
“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.
          (e) “Confidential Information”
“Confidential Information” shall mean (individually and collectively)
proprietary information of the parties to this Trust Agreement, including but
not limited to, their inventions, know how, trade secrets, business affairs,
prospect lists, product designs, product plans, business strategies, finances,
fee structures, etc.
          (f) “EDT”
“EDT” shall mean electronic data transfer.
          (g) “Electronic Services”
“Electronic Services” shall mean communication and services made available via
electronic media.
          (h) “ERISA”
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.
          (i) “External Account Information”
“External Account Information” shall mean account information, including
retirement savings account information, from third party websites or other
websites maintained by Fidelity or its affiliates.
          (j) “Fidelity Mutual Fund”
“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.
          (k) “FIIOC”

3



--------------------------------------------------------------------------------



 



          “FIIOC” shall mean Fidelity Investments Institutional Operations
Company, Inc.
          (l) “In Good Order”
“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.
          (m) “Insolvency”
“Insolvency” shall mean that if (i) Sponsor is unable to pay its debts as they
become due, or (ii) Sponsor is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.
          (n) “Insolvent”
“Insolvent” shall mean that if (i) Sponsor is unable to pay its debts as they
become due, or (ii) Sponsor is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.
          (o) “Losses”
“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.
          (p) “Mutual Fund”
“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.
          (q) “NAV”
“NAV” shall mean Net Asset Value.
          (r) “NFSLLC”
“NFSLLC” shall mean National Financial Services LLC.
          (s) “Non-Fidelity Mutual Fund”
“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.
          (t) “NYSE”
“NYSE” shall mean the New York Stock Exchange.
          (u) “Participant”
“Participant” shall mean, with respect to the Plan, any employee (or former
employee) with an account under the Plan, which has not yet been fully
distributed and/or forfeited, and shall include the designated beneficiary(ies)
with respect to the account of any deceased employee (or deceased former
employee) until such account has been fully distributed and/or forfeited.

4



--------------------------------------------------------------------------------



 



          (v) “Participant Recordkeeping Reconciliation Period”
“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.
          (w) “PIN”
“PIN” shall mean personal identification number.
          (x) “Plan”
“Plan” shall mean the Shaw Group Deferred Compensation Plan.
          (y) “Plan Administration Manual”
“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time.
          (z) “Plan Sponsor Webstation”
“Plan Sponsor Webstation” shall mean the graphical windows based application
that provides current Plan and Participant information including indicative
data, account balances, activity and history.
          (aa) “Reporting Date”
“Reporting Date” shall mean the last day of each fiscal quarter of the Plan and,
if not on the last day of fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to this Agreement or the date as of which this
Agreement terminates pursuant to Section 9 hereof.
          (bb) “SEC”
“SEC” shall mean the Securities and Exchange Commission.
          (cc) “Sponsor”
“Sponsor” shall mean the Shaw Group Inc., a Louisiana corporation, or any
successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.
          (dd) “Trust”
“Trust” shall mean the Shaw Group Deferred Compensation Plan Trust, being the
trust established by the Sponsor and the Trustee pursuant to the provisions of
this Agreement.
          (ee) “Trustee”

5



--------------------------------------------------------------------------------



 



“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business as
described in Section 10. The term Trustee shall also include any successor
trustee appointed pursuant to Section 10 to the extent such successor agrees to
serve as Trustee under this Agreement.
          (ff) “VRS”
“VRS” shall mean Voice Response System.
Section 2. Trust.
          (a) Establishment.
The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of an initial contribution of money or other property acceptable to the
Trustee in its sole discretion, made by the Sponsor or transferred from a
previous trustee under the Plan, such additional sums of money as shall from
time to time be delivered to the Trustee under the Plan, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income. The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement. In accepting this Trust, the Trustee
shall be accountable for the assets received by it, subject to the terms and
conditions of this Agreement.
          (b) Grantor Trust.
The Trust is intended to be a grantor trust, of which the Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as amended, and shall be construed accordingly.
          (c) Trust Assets.
The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Sponsor and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plan and this Agreement shall be mere unsecured contractual rights of
Participants and their beneficiaries against the Sponsor. Any assets held by the
Trust will be subject to the claims of the Sponsor’s general creditors under
federal and state law in the event of Sponsor’s Insolvency.
          (d) Non-Assignment.
Benefit payments to Participants and their beneficiaries funded under this Trust
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered, or subjected to attachment, garnishment, levy, execution,
or other legal or equitable process.

6



--------------------------------------------------------------------------------



 



Section 3. Payments to Sponsor.
Except as provided under this Agreement, the Sponsor shall have no right to
retain or divert to others any of the Trust assets before all payment of
benefits have been made to Participants pursuant to the terms of the Plan.
Section 4. Disbursements.
          (a) Directions from Administrator.
The Trustee shall disburse monies to employee Participants and their
beneficiaries for benefit payments in the amounts that the Administrator directs
from time to time in writing. The Trustee shall have no responsibility to
ascertain whether the Administrator’s direction complies with the terms of the
Plan or of any applicable law. The Trustee shall be responsible for Federal or
State income tax reporting or withholding with respect to such Plan benefits.
The Trustee shall not be responsible for FICA (Social Security and Medicare), or
any Federal or State unemployment or local tax with respect to Plan
distributions.
          (b) Limitations.
The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. The
Trustee shall not be required to make any disbursement in cash or shares unless
the Administrator has provided a written direction as to the assets to be
converted to cash or shares for the purpose of making the disbursement.
Section 5. Investment of Trust.
          (a) Selection of Investment Options.
The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.
          (b) Available Investment Options,
The Sponsor shall direct the Trustee as to what investment options the Trust
shall be invested in (i) during the Participant Recordkeeping Reconciliation
Period, and (ii) following the Participant Recordkeeping Reconciliation Period,
subject to the following limitations. The Sponsor may determine to offer as
investment options only Mutual Funds, provided, however, mat the Trustee shall
not be considered a fiduciary with investment discretion. The Sponsor may add or
remove investment options with the consent of the Trustee to reflect
administrative concerns and upon mutual amendment of this Agreement and the
Schedules thereto, to reflect such additions.
          (c) Investment Directions.
The Sponsor shall direct the Trustee as to how to invest the assets held in the
Trust. In order to

7



--------------------------------------------------------------------------------



 



provide for an accumulation of assets comparable to the contractual liabilities
accruing under the Plan, the Sponsor may direct the Trustee in writing to invest
the assets held in the Trust to correspond to the hypothetical investments made
for Participants in accordance with their direction under the Plan. In such
cases, Participants may provide directions with respect to their hypothetical
investments under the Plan by use of the system maintained for such purposes by
the Trustee or its agents, as may be agreed upon from time to time by the
Sponsor and the Trustee, and shall be processed in accordance with the fund
exchange provisions set forth in the Plan Administration Manual. The Trustee
shall not be liable for any loss or expense that arises from a Participant’s
exercise or non-exercise of rights under this Section 5 over the assets in the
Participant’s accounts. In the event that the Trustee fails to receive a proper
direction, the assets in question shall be invested in the investment option set
forth for such purpose on Schedule “C” until the Trustee receives a proper
direction.
          (d) Unfunded Status of Plan
The Sponsor’s designation of available investment options, the maintenance of
accounts for each Participant, the crediting of investments gains (or losses) to
such accounts, and the exercise by Participants of any powers relating to
investments under this Agreement are solely for the purpose of providing a
mechanism for measuring the obligation of the Sponsor to any particular
Participant under the applicable Plan. As provided in this Agreement, no
Participant will have any preferential claim to or beneficial ownership interest
in any asset or investment held in the Trust, and the rights of any Participant
under the applicable Plan and this Agreement are solely those of an unsecured
general creditor of the Sponsor with respect to the benefits of the Participant
under the Plan.
          (e) Mutual Funds.
On the effective date of this Agreement, in lieu of receiving a printed copy of
the prospectus for each Fidelity Mutual Fund selected by the Sponsor as a Plan
investment option or short-term investment fund, the Sponsor hereby consents to
receiving such documents electronically. The Sponsor shall access each
prospectus on the internet after receiving notice from the Trustee that a
current version is available online at a website maintained by the Trustee or
its affiliate. Trustee represents that on the effective date of this Agreement,
a current version of each such prospectus is available at
https://www.fidelity.com or such successor website as Trustee may notify the
Sponsor of in writing from time to time. The Sponsor represents that it has
accessed/will access each such prospectus as of the effective date of this
Agreement at https://www.fidelity.com or such successor website as Trustee may
notify the Sponsor of in writing from time to time. Transactions involving
Non-Fidelity Mutual Funds shall be executed in accordance with the operational
guidelines set forth in Schedule “D” attached hereto. Trust investments in
Mutual Funds shall be subject to the following limitations:
               (i) Execution of Purchases and Sales.
Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Sponsor In Good Order all
information and documentation necessary to accurately effect such transactions
and (if applicable) wire transfer of funds.
Exchanges of Mutual Funds shall be processed in accordance with the fund
exchange provisions set forth in the Plan Administration Manual.

8



--------------------------------------------------------------------------------



 



               (ii) Voting.
The Sponsor directs the Trustee to vote the shares of Mutual Funds held in the
Trust in the same manner as directed by Participants for the corresponding
hypothetical shares of Mutual Funds credited to Participants’ accounts under the
Plan. At the time of mailing of notice of each annual or special stockholders’
meeting of any Mutual Fund, the Trustee shall send a copy of the notice and all
proxy solicitation materials to each Participant who has hypothetical shares of
such Mutual Fund credited to the Participant’s account, together with a voting
direction form for return to the Trustee or its designee. The Participant shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote the hypothetical shares credited to the Participant’s account. The Trustee
shall vote the shares held in the Trust in a manner which corresponds to
Participant directions with respect to the hypothetical shares credited to the
Participant’s Plan account. The Trustee shall not vote shares for which it has
received no corresponding directions from the Participant.
During the Participant Recordkeeping Reconciliation Period, the Sponsor shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote the shares of the Mutual Funds in the Trust, including Mutual Fund shares
held in any short-term investment fund for liquidity reserve. Following the
Participant Recordkeeping Reconciliation Period, the Sponsor shall continue to
have the right to direct the Trustee as to the manner in which the Trustee is to
vote any Mutual Funds shares held in a short-term investment fund for liquidity
reserve. The Trustee shall not vote any such Mutual Fund shares for which it has
received no directions from the Sponsor.
With respect to all rights other than the right to vote, the Trustee shall
follow the directions of the Sponsor. The Trustee shall have no further duty to
solicit directions from the Sponsor or Participants.
          (f) Trustee Powers.
The Trustee shall have the following powers and authority:
               (i) Subject to this Section 5, to sell, exchange, convey,
transfer, or otherwise dispose of any property held in the Trust, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or other property delivered to
the Trustee or to inquire into the validity, expediency, or propriety of any
such sale or other disposition.
               (ii) To cause any securities or other property held as part of
the Trust to be registered in the Trustee’s own name, in the name of one or more
of its nominees, or in the Trustee’s account with the Depository Trust Company
of New York and to hold any investments in bearer form, but the books and
records of the Trustee shall at all times show that all such investments are
part of the Trust.
               (iii) To keep that portion of the Trust in cash or cash balances
as the Sponsor or Administrator may, from time to time, deem to be in the best
interest of the Trust.
               (iv) To make, execute, acknowledge, and deliver any and all
documents of transfer or conveyance and to carry out the powers herein granted.

9



--------------------------------------------------------------------------------



 



               (v) To borrow funds from a bank or other financial institution
not affiliated with the Trustee in order to provide sufficient liquidity to
process Plan transactions in a timely fashion, provided that the cost of
borrowing shall be allocated in a reasonable fashion to the investment fund(s)
in need of liquidity. The Sponsor acknowledges that it has received the
disclosure on the Trustee’s line of credit program and credit allocation policy
and a copy of the text of Prohibited Transaction Exemption 2002-55 prior to
executing this Agreement if applicable.
               (vi) To settle, compromise, or submit to arbitration any claims,
debts, or damages due to or arising from the Trust; to commence or defend suits
or legal or administrative proceedings; to represent the Trust in all suits and
legal and administrative hearings; and to pay all reasonable expenses arising
from any such action, from the Trust if not paid by the Sponsor.
               (vii) To employ legal, accounting, clerical, and other assistance
as may be required in carrying out the provisions of this Agreement and to pay
their reasonable expenses and compensation from the Trust if not paid by the
Sponsor.
               (viii) To do all other acts, although not specifically mentioned
herein, as the Trustee may deem necessary to carry out any of the foregoing
powers and the purposes of the Trust.
Notwithstanding any powers granted to Trustee pursuant to this Agreement or to
applicable law, Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Code. The Trustee will file an annual fiduciary
return to the extent required by law.
Section 6. Recordkeeping and Administrative Services to Be Performed.
          (a) General.
The Trustee shall perform those recordkeeping and administrative functions
described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations.
          (b) Accounts.
The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of the last day of each Reporting Date. Within
thirty (30) days following each Reporting Date or within sixty (60) days in the
case of a Reporting Date caused by the resignation or removal of the Trustee, or
the termination of this Agreement, the Trustee shall file with the Administrator
a written account setting forth all investments, receipts, disbursements, and
other transactions effected by the Trustee between the Reporting Date and the
prior Reporting Date, and setting forth the value of the Trust as of the
Reporting Date. Except as otherwise required under applicable law, upon the
expiration of six (6) months from the date of filing such account, the Trustee
shall have no liability or further accountability to anyone with respect to the
propriety of its acts or transactions shown in such account, except with respect
to such acts or transactions as to which a written

10



--------------------------------------------------------------------------------



 



objection shall have been filed with the Trustee within such six (6) month
period.
          (c) Inspection and Audit.
Prior to the termination of this Agreement, all records generated by the Trustee
in accordance with paragraphs (a) and (b) shall be open to inspection and audit,
by the Administrator or any persons designated by the Administrator, during the
Trustee’s regular business hours. Upon the resignation or removal of the Trustee
or the termination of this Agreement, the Trustee shall provide to the Sponsor,
at no expense to the Sponsor, in the format regularly provided to the Sponsor, a
statement of each Participant’s account as of the resignation, removal, or
termination, and the Trustee shall provide to the Sponsor or the Plan’s new
recordkeeper such further records as are reasonable, at the Sponsor’s expense.
          (d) Notice of Plan Amendment.
The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption, and on the Administrator providing the
Trustee, on a timely basis, with all the information the Trustee deems necessary
for the Trustee to perform the recordkeeping and administrative services and
such other information as the Trustee may reasonably request.
          (e) Returns Reports and Information.
Except as set forth in the Plan Reporting section of Schedule “A”, the
Administrator shall be responsible for the preparation and filing of all
returns, reports, and information required of the Trust or Plan by law. The
Trustee shall provide the Administrator with such information as the
Administrator may reasonably request to make these filings. The Administrator
shall also be responsible for making any disclosures to Participants required by
law.
Section 7. Compensation and Expenses.
Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with Schedule “B.” Fees for
services are specifically outlined in Schedule “B” and are based on any
assumptions identified therein. The Trustee shall maintain its fees for three
years; provided, however, in the event that the Plan characteristics referenced
in the assumptions outlined in Schedule “B” change significantly by either
falling below or exceeding current or projected levels, such fees may be subject
to revision, upon mutual renegotiation. To reflect increased operating costs,
Trustee may once each calendar year, but not prior to January 2, 2010, amend
Schedule “B” without the Sponsor’s consent upon ninety (90) days prior notice to
the Sponsor.
All reasonable expenses of Plan administration as shown on Schedule “B” attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate Participants’ accounts, except to the extent such amounts are
paid by the Sponsor in a timely manner.
All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed

11



--------------------------------------------------------------------------------



 



under existing or future laws upon or in respect of the Trust or the income
thereof, shall be a charge against and paid from the appropriate Participants’
accounts.
Section 8. Directions and Indemnification.
          (a) Identity of the Sponsor and the Administrator.
The Trustee shall be fully protected in relying on the fact that the Sponsor and
the Administrator under the Plan are the individual or persons named as such
above or such other individuals or persons as the Sponsor may notify the Trustee
in writing.
          (b) Directions from the Sponsor and the Administrator.
Whenever the Sponsor and the Administrator provides a direction to the Trustee,
the Trustee shall not be liable for any loss or expense arising from the
direction if the direction is contained in a writing provided by any individual
whose name has been submitted (and not withdrawn) in writing to the Trustee by
the Sponsor or the Administrator unless it is clear on the direction’s face that
the actions to be taken under the direction would be contrary to the terms of
this Agreement. The Trustee may rely without further duty of inquiry on the
authority of any such individual to provide direction to the Trustee on behalf
of the Sponsor.
For purposes of this Section, such Direction may also be made via EDT, facsimile
or such other secure electronic means in accordance with procedures agreed to by
the Sponsor and the Trustee and, in any such case the Trustee shall be fully
protected in relying on such Direction as if it were a Direction made in writing
by the Sponsor.
          (c) Directions from Participants.
The Trustee shall not be liable for any loss which arises from any Participant’s
exercise or non-exercise of rights under the Plan over the assets in the
Participants’ hypothetical accounts.
          (d) Indemnification.
The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Trustee by reason of any claim, regulatory proceeding, or litigation
arising from any act done or omitted to be done by any individual or person with
respect to the Plan or Trust, excepting only any and all Losses arising solely
from the Trustee’s negligence or bad faith.
The Trustee shall indemnify the Sponsor against, and hold the Sponsor harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Sponsor by reason of any claim, regulatory proceeding, or litigation
arising from Trustee’s negligence or bad faith.
The Trustee shall also indemnify the Sponsor against and hold the Sponsor
harmless from any and all such Losses that may be incurred by, imposed upon, or
asserted against the Sponsor solely as a result of: i) any defects in the
investment methodology embodied in the target asset allocation or model
portfolio provided through Portfolio Review, except to the extent that any such
Losses

12



--------------------------------------------------------------------------------



 



arise from information provided by the Participant, the Sponsor or third
parties; or ii) any prohibited transactions resulting from the provision of
Portfolio Review by the Trustee.
          (e) Survival.
The provisions of this Section shall survive the termination of this Agreement.
Section 9. Resignation or Removal of Trustee.
          (a) Resignation and Removal.
The Trustee may resign at any time in accordance with the notice provisions set
forth below. The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below.
          (b) Termination.
This Agreement may be terminated in full, or with respect to only a portion of
the Plan (i.e. a “partial deconversion”) at any time by the Sponsor upon prior
written notice to the Trustee in accordance with the notice provisions set forth
below.
          (c) Notice Period.
In the event either party desires to terminate this Agreement or any Services
hereunder, the party shall provide at least sixty (60) days prior written notice
of the termination date to the other party; provided, however, that the
receiving party may agree, in writing, to a shorter notice period.
          (d) Transition Assistance.
In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist Sponsor in developing a plan for the orderly transition of
the Plan data, cash and assets then constituting the Trust and services provided
by the Trustee hereunder to Sponsor or its designee. The Trustee shall provide
such assistance for a period not extending beyond sixty (60) days from the
termination date of this Agreement. The Trustee shall provide to Sponsor, or to
any person designated by Sponsor, at a mutually agreeable time, one file of the
Plan data prepared and maintained by the Trustee in the ordinary course of
business, in the Trustee’s format. The Trustee may provide other or additional
transition assistance as mutually determined for additional fees, which shall be
due and payable by the Sponsor prior to any termination of this Agreement.
          (e) Failure to Appoint Successor.
If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and

13



--------------------------------------------------------------------------------



 



expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.
Section 10. Successor Trustee.
          (a) Appointment.
If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement. The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement. The
successor trustee and predecessor trustee shall not be liable for the acts or
omissions of the other with respect to the Trust.
          (b) Acceptance.
As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by the Sponsor or the successor trustee to
vest title to all Trust assets in the successor trustee or to deliver all Trust
assets to the successor trustee.
          (c) Corporate Action.
Any successor of the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.
Section 11. Resignation, Removal, and Termination Notices.
All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o the
Shaw Group Inc., 4171 Essen Lane, Baton Rouge, Louisiana 70809, and to the
Trustee c/o FESCo Business Compliance, Attn: Contracts, Fidelity Investments, 82
Devonshire Street, MM3H, Boston, Massachusetts 02109, or to such other addresses
as the parties have notified each other of in the foregoing manner.
Section 12. Duration.
This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.
Section 13. Insolvency of Sponsor.

14



--------------------------------------------------------------------------------



 



          (a) Trustee shall cease disbursement of funds for payment of benefits
to Participants if the Sponsor is Insolvent.
          (b) All times during the continuance of this Trust, the principal and
income of the Trust shall be subject to claims of general creditors of the
Sponsor under federal and state law as set forth below.
               (i) The Board of Directors and the Chief Executive Officer of the
Sponsor shall have the duty to inform Trustee in writing of Sponsor’s
Insolvency. If a person claiming to be a creditor of the Sponsor alleges in
writing to Trustee that Sponsor has become Insolvent, Trustee shall determine
whether Sponsor is Insolvent and, pending such determination, Trustee shall
discontinue disbursements for payment of benefits to Participants.
               (ii) Unless Trustee has actual knowledge of Sponsor’s Insolvency,
or has received notice from Sponsor or a person claiming to be a creditor
alleging that Sponsor is Insolvent, Trustee shall have no duty to inquire
whether Sponsor is Insolvent. Trustee may in all events rely on such evidence
concerning Sponsor’s solvency as may be furnished to Trustee and that provides
Trustee with a reasonable basis for making a determination concerning Sponsor’s
solvency.
               (iii) If at any time Trustee has determined that Sponsor is
Insolvent, Trustee shall discontinue disbursements for payments to Participants
and shall hold the assets of the trust for the benefit of Sponsor’s general
creditors. Nothing in this Agreement shall in any way diminish any rights of
Participants to pursue their rights as general creditors of Sponsor with respect
to benefits due under the Plan or otherwise.
               (iv) Trustee shall resume disbursement for the payment of
benefits to Participants in accordance with this Agreement only after Trustee
has determined that Sponsor is not Insolvent (or is no longer Insolvent).
          (c) Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to (a) hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Participants under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Participants by Sponsor in lieu of the payments provided
for hereunder during any such period of discontinuance.
Section 14. Amendment or Modification.
This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee. The individuals
authorized to sign such instrument shall be those authorized by the Sponsor.
Section 15. Electronic Services.
          (a) The Trustee may provide communications and Electronic Services via
electronic media, including, but not limited to NetBenefits, eWorkplace and
Fidelity Plan Sponsor WebStation. The Sponsor agrees to use such Electronic
Services only in the course of reasonable administration of or participation in
the Plan and to keep confidential and not alter,

15



--------------------------------------------------------------------------------



 



publish, copy, broadcast, retransmit, reproduce, frame-in, link to, commercially
exploit or otherwise redisseminate the Electronic Services, any content
associated therewith, or any portion thereof (including, without limitation, any
trademarks and service marks associated therewith), without the written consent
of the Trustee. Notwithstanding the foregoing, the Trustee acknowledges that
certain Electronic Services may, by their nature, be intended for noncommercial,
personal use by Participants or their beneficiaries, with respect to their
participation in the Plan, or for their other retirement or employee benefit
planning purposes, and certain content may be intended or permitted to be
modified by the Sponsor in connection with the administration of the Plan. In
such cases, the Trustee will notify the Sponsor of such fact, and any
requirements or guidelines associated with such usage or modification no later
than the time of initial delivery of such Electronic Services. To the extent
permission is granted to make Electronic Services available to administrative
personnel designated by the Sponsor, it shall be the responsibility of the
Sponsor to keep the Trustee informed as to which of the Sponsor personnel are
authorized to have such access. Except to the extent otherwise specifically
agreed by the parties, the Trustee reserves the right, upon notice when
reasonably feasible, to modify or discontinue Electronic Services, or any
portion thereof, at any time.
          (b) Without limiting the responsibilities of the Trustee or the rights
of the Sponsor stated elsewhere in this Agreement, Electronic Services shall be
provided to the Sponsor without acceptance of legal liability related to or
arising out of the electronic nature of the delivery or provision of such
Services. To the extent that any Electronic Services utilize Internet services
to transport data or communications, the Trustee will take, and the Sponsor
agrees to follow, reasonable security precautions. However, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted
electronically or via electronic media by the Sponsor or a third party if it
determines that the method of delivery does not provide adequate data security,
or if it is not administratively feasible for the Trustee to use the data
security provided. The Trustee shall not be responsible for, and makes no
warranties regarding access, speed or availability of Internet or network
services, or any other service required for electronic communication, nor does
the Trustee make any warranties, express or implied, and specifically disclaims
all warranties of merchantability, fitness for a particular purpose, or
non-infringement. The Trustee shall not be responsible for any loss or damage
related to or resulting from any changes or modifications to the Electronic
Services made in violation of this Agreement.
          (d) The Sponsor acknowledges that certain web sites through which the
Electronic Services are accessed may be protected by passwords or require a
login and the Sponsor agrees that neither the Sponsor nor, where applicable,
Participants, will obtain or attempt to obtain unauthorized access to such
Services or to any other protected materials or information, through any means
not intentionally made available by the Trustee for the specific use of the
Sponsor. To the extent that a PIN is necessary for access to the Electronic
Services, the Sponsor and/or its Participants, as the case may be, are solely
responsible for all activities that occur in connection with such PINs.
          (e) The Trustee will provide to Participants the FullViewSM service
via NetBenefits, through which Participants may elect to consolidate and manage
any retirement account information available through NetBenefits as well as
External Account Information. To the extent not provided by the Trustee or its
affiliates, the data aggregation service will be provided by Yodlee.com, Inc. or
such other independent provider as the Trustee may select, pursuant to a
contract that requires the provider to take appropriate steps to protect the
privacy and confidentiality of information furnished by users of the service.
The Sponsor acknowledges that Participants who elect to use FullViewSM must
provide passwords and PINs to the provider of

16



--------------------------------------------------------------------------------



 



data aggregation services. The Trustee will use External Account Information to
furnish and support FullViewSM or other services provided pursuant to this
Agreement, and as otherwise directed by the Participant. The Trustee will not
furnish External Account Information to any third party, except pursuant to
subpoena or other applicable law. The Sponsor agrees that the information
accumulated through FullViewSM shall not be made available to the Sponsor,
provided, however, that the Trustee shall provide to the Sponsor, upon request,
aggregate usage data that contains no personally identifiable information.
Section 16. Assignment.
This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. Notwithstanding
the foregoing, Trustee may assign this Agreement in whole or in part, and any of
its rights and obligations hereunder, to a subsidiary or affiliate of Trustee
without consent of the Sponsor. All provisions in this Agreement shall extend to
and be binding upon the parties hereto and their respective successors and
permitted assigns.
Section 17. Force Majeure.
No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, acts of terrorism, whether actual or
threatened, quarantines, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, power
outages or strikes. This clause shall not excuse any of the parties to the
Agreement from any liability which results from failure to have in place
reasonable disaster recovery and safeguarding plans adequate for protection of
all data each of the parties to the Agreement are responsible for maintaining
for the Plan.
Section 18. Confidentiality.
Both parties to this Agreement recognize that in the course of implementing and
providing the services described herein, each party may disclose to the other
Confidential Information. All such Confidential Information, individually and
collectively, and other proprietary information disclosed by either party shall
remain the sole property of the party disclosing the same, and the receiving
party shall have no interest or rights with respect thereto if so designated by
the disclosing party to the receiving party. Each party agrees to maintain all
such Confidential Information in trust and confidence to the same extent that it
protects its own proprietary information, and not to disclose such Confidential
Information to any third party without the written consent of the other party.
Each party further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of Confidential Information. In addition, each party
agrees not to disclose or make public to anyone, in any manner, the terms of
this Agreement, except as required by law, without the prior written consent of
the other party. Notwithstanding the foregoing, Trustee may use Sponsor’s name
in a general list of its customers, including any such list compiled for
Fidelity Investment’s annual report to shareholders, without obtaining Sponsor’s
prior consent.

17



--------------------------------------------------------------------------------



 



Section 19. General.
          (a) Performance by Trustee, its Agents or Affiliates.
The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates, and
that certain of such services may be provided pursuant to one or more other
contractual agreements or relationships.
          (b) Entire Agreement.
This Agreement, together with the Schedules referenced herein, contains all of
the terms agreed upon between the parties with respect to the subject matter
hereof. This Agreement supersedes any and all other agreements, written or oral,
made by the parties with respect to the services.
          (c) Waiver.
No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or
subsequent failure or refusal to comply with any other obligation hereunder.
          (d) Successors and Assigns.
The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties,
          (e) Partial Invalidity.
If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
          (f) Section Headings.
The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.
          (g) Communications.
In the event that the Sponsor retains any responsibility for delivering
Participant communications to some or all Participants and beneficiaries, the
Sponsor agrees to furnish the communications to such Participants in a timely
manner as determined under applicable law. The Sponsor also represents that such
communications will be delivered to such Participants and beneficiaries in a
manner permitted by applicable law, including electronic delivery that is
consistent with applicable regulations regarding electronic transmission (for
example, DOL Regulation

18



--------------------------------------------------------------------------------



 



§2520.104b-1). The Trustee and its affiliates shall have no responsibility or
liability for any Losses resulting from the failure of the Sponsor to furnish
any such communications in a manner which is timely and consistent with
applicable law.
The provisions of this Agreement shall apply to all information provided and all
Participant communications prepared and delivered by the Sponsor or the Trustee
during the implementation period prior to the execution date of this Agreement
and throughout the term set forth in this Agreement.
          (h) Survival.
Trustee’s and Sponsor’s respective obligations under this Agreement, which by
their nature would continue beyond the termination of this Agreement, including
but not limited to those contained in Sections 6(c), 8(d), 18 and 20 shall
survive any termination of the Agreement.
Section 20. Use of Data.
In order to fulfill its obligations under this Agreement, the Trustee may
receive personal data, including but not limited to, compensation, benefits,
tax, marital/family status and other similar information, about Participants
(“Personal Data”). With respect to Personal Data it receives, the Trustee agrees
to (i) safeguard Personal Data in accordance with its privacy policy, and (ii)
exercise the same standard of care in safeguarding such Personal Data that it
uses to protect the personal data of its own employees. Notwithstanding the
foregoing, the Sponsor may monitor the Trustee’s interactions with Participants
and the Sponsor authorizes the Trustee to permit third-party prospects of the
Trustee to monitor Participants’ interactions for the purpose of evaluating
Trustee’s services.
Section 21. Other Services.
The Sponsor hereby authorizes the Trustee and its affiliates to provide
Participants with communications about goal-based planning services, tools and
products offered by the Trustee or its affiliates, including but not limited to
multi-goal savings and investment planning, guidance and retirement income
management. Such programs may include print communication material, web-based
materials, email and/or related outbound calls, as well as workshops, seminars,
and one-on-one meetings, which may be supported by one or more affiliates of the
Trustee including Fidelity Brokerage Services LLC (“FBSLLC”). Program
communications may be directed to Participant populations based on potential
Participant needs, taking into account Participant age and deferral rate, among
other factors.
For purposes of both facilitating these communications and providing goal-based
planning services, tools and products to Participants, the Sponsor authorizes
the Trustee and its affiliates to provide FBSLLC, and/or other affiliates or
agents of the Trustee, with access to the Plan’s terms and provisions and to
individual Plan account information of Participants, provided that such
affiliates and agents shall safeguard such data in accordance with the Trustee’s
privacy policy. The Sponsor acknowledges that, as part of this program,
Participants may consent to have services provided to them by FBSLLC and/or
other affiliates.

19



--------------------------------------------------------------------------------



 



Section 22. Governing Law.
          (a) Massachusetts Law Controls.
This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construction,
effect, and administration of this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
except to the extent those laws are superseded under section 514 of ERISA.
          (b) Trust Agreement Controls.
The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control.

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written. By
signing below, the undersigned represent that they are authorized to execute
this Agreement on behalf of the respective parties. Each party may rely without
duty of inquiry on the foregoing representation.
THE SHAW GROUP, INC.

                By:   /s/ Martin J. Eickler         Its Authorized Signatory    
    Name:   Martin J. Eickler     Title: Director of Benefits     Date: 12/14/06
   

FIDELITY MANAGEMENT TRUST COMPANY

                By:           Its Authorized Signatory        Name:          
Date:        

21



--------------------------------------------------------------------------------



 



         

SCHEDULES
Schedule “A” Recordkeeping and Administrative Services
Administration

*   Establishment and maintenance of Participant account and election
percentages.   *   Maintenance of the Plan investment options set forth on
Schedule “C”.   *   Maintenance of the money classifications set forth in the
Plan Administration Manual.   *   The Trustee will provide the recordkeeping and
administrative services set forth on this Schedule “A” or as otherwise agreed to
in writing (or by means of a secure electronic medium) between Sponsor and
Trustee. The Trustee may unilaterally add or enhance services, provided there is
no impact on the fees set forth in Schedule “B.”

A) Participant Services

  1)   Participant service representatives are available each Business Day at
the times set forth in the Plan Administration Manual via toll free telephone
service for Participant inquiries and transactions.     2)   Through the
automated voice response system and on-line account access via the world wide
web, Participants also have virtually 24 hour account inquiry and transaction
capabilities.     3)   For security purposes, all calls are recorded. In
addition, several levels of security are available including the verification of
a PIN or such other personal identifier as may be agreed to from time to time by
the Sponsor and the Trustee.     4)   The following services are available via
the telephone or such other electronic means as may be agreed upon from time to
time by the Sponsor and the Trustee:

  •   Process Participant enrollments, in accordance with the procedures set
forth in the Plan Administration Manual.     •   Provide Plan investment option
information.     •   Provide and maintain information and explanations about
Plan provisions.     •   Respond to requests for literature.     •   Maintain
and process changes to Participants’ contribution allocations for all money
sources, if applicable.     •   Process exchanges (transfers) between investment
options on a daily basis.

22



--------------------------------------------------------------------------------



 



B)   Plan Accounting

  1)   Process consolidated payroll contributions according to the Sponsor’s
payroll frequency via EDT, consolidated magnetic tape or diskette. The data
format will be provided by the Trustee.     2)   Maintain and update employee
data necessary to support Plan administration. The data will be submitted
according to payroll frequency.     3)   Provide daily Plan and Participant
level accounting for all Plan investment options.     4)   Provide daily Plan
and Participant level accounting for all money classifications for the Plan.    
5)   Audit and reconcile the Plan and Participant accounts daily.     6)  
Reconcile and process Participant withdrawal requests and distributions as
approved and directed by the Sponsor. All requests are paid based on the current
market values of Participants’ accounts, not advanced or estimated values. A
distribution report will accompany each check.     7)   Maintain and process
changes to Participants’ existing hypothetical investment mix elections.

C)   Participant Reporting

  1)   Provide confirmation to Participants of all Participant initiated
transactions either online or via the mail. Online confirms are generated upon
submission of a transaction and mail confirms are available by mail generally
within five (5) calendar days of the transaction.     2)   Provide Participant
statements in accordance with the procedures set forth in the Plan
Administration Manual.

D)   Plan Reporting

  1)   Prepare, reconcile and deliver a monthly Trial Balance Report presenting
all money classes and investments. This report is based on the market value as
of the last business day of the month. The report will be delivered not later
than twenty (20) calendar days after the end of each month in the absence of
unusual circumstances.

E)   Government Reporting

  1)   Provide federal and state tax reporting and withholding on benefit
payments made to Participants and beneficiaries in accordance with this
Agreement.     2)   Provide Mutual Fund tax reporting (Forms 1099 DIV. and
1099-B) to the Sponsor.



23



--------------------------------------------------------------------------------



 



F)   Communication & Education Services

  1)   Design, produce and distribute a customized comprehensive communications
program for employees. The program may include multimedia informational
materials, investment education and planning materials, access to Fidelity’s
homepage on the internet and STAGES magazine. Additional fees for such services
may apply as mutually agreed upon between Sponsor and Trustee.     2)   Provide
Portfolio Review an internet-based educational service for Participants that
generates target asset allocations and model portfolios customized to investment
options in the Plan based upon methodology provided by Strategic Advisers, Inc.,
an affiliate of the Trustee.

G)   Other

  1)   Plan Sponsor Webstation: The Fidelity Participant Recordkeeping System is
available on-line to the Sponsor via the Plan Sponsor Webstation. PSW is a
graphical, Windows-based application that provides current Plan and
Participant-level information, including indicative data, account balances,
activity and history. The Sponsor agrees that PSW access will not be granted to
third parties without the prior consent of the Trustee.     2)   Change of
Address by Telephone: The Trustee shall allow Participants as directed by the
Sponsor and documented in the Plan Administration Manual, to make address
changes via Fidelity’s toll-free telephone service.

                              THE SHAW GROUP, INC.       FIDELITY MANAGEMENT
TRUST COMPANY    
 
                           
By:
  /s/ Martin J. Eickler   12/14/06       By:                                  
 
  Its Authorized Signatory   Date           Its Authorized Signatory   Date    

24



--------------------------------------------------------------------------------



 



Schedule “B” Fee Schedule
[CHOOSE ONE]

     
Annual Participant Fee:
  Fee Waived
 
   
Non-Fidelity Mutual Funds:
  Fees paid directly to Fidelity Investments Institutional Operations Company,
Inc. (FIIOC) or its affiliates by Non-Fidelity Mutual Fund vendors shall be
posted and updated quarterly on Plan Sponsor Webstation at
https://psw.fidelity.com or a successor site.

Other Fees:

•   Other Fees: separate charges may apply for extraordinary expenses resulting
from large numbers of simultaneous manual transactions, from errors not caused
by Fidelity, reports not contemplated in this Agreement, corporate actions, or
the provision of communications materials in hard copy which are also accessible
to participants via electronic services in the event that the provision of such
material in hard copy would result in an additional expense deemed to be
material. The Administrator may withdraw reasonable administrative fees from the
Trust by written direction to Fidelity.

Note: Assumptions — These fees have been negotiated and accepted based on
current participation of 500 Participants. Fees may be subject to revision, upon
mutual renegotiation, if these Plan characteristics change significantly by
either falling below or exceeding current or projected levels.

                              THE SHAW GROUP, INC.       FIDELITY MANAGEMENT
TRUST COMPANY    
 
                           
By:
  /s/ Martin J. Eickler   12/14/06       By:                                  
 
  Its Authorized Signatory   Date           Its Authorized Signatory   Date    

25



--------------------------------------------------------------------------------



 



Schedule “C” Investment Options
In accordance with Section 5(b), the Sponsor hereby directs the Trustee that
Participants’ individual hypothetical accounts may be invested in the following
investment options:

  •   PIMCO Total Return Fund — Administrative Class     •   Fidelity Freedom
2005 Fund®     •   Fidelity Freedom 2010 Fund®     •   Fidelity Freedom 2015
Fund®     •   Fidelity Freedom 2025 Fund®     •   Fidelity Freedom 2035 Fund®  
  •   Fidelity Freedom 2040 Fund®     •   Fidelity Freedom 2050 Fund®     •  
Spartan® US Equity Index Fund — Investor Class     •   American Funds® Growth
Fund of America® — Class R4     •   Fidelity Value Fund     •   American Funds®
EuroPacific Growth Fund® — Class R4     •   Dodge & Cox Stock Fund     •  
Rainier Small/Mid Cap Equity Portfolio — Investor Class     •   Mainstay Small
Cap Opportunity Fund — Class I     •   Columbia Acorn USA Fund — Class Z     •  
Spartan® Extended Market Index Fund — Investor Class     •   Spartan
International Index — Investor Class     •   Fidelity Money Market Trust
Retirement Money Market Portfolio

The Sponsor hereby directs that the investment option referred to in Section
5(c) shall be the Fidelity Money Market Trust Retirement Money Market Portfolio.

              THE SHAW GROUP, INC.    
 
           
By:
  /s/ Martin J. Eickler   12/14/06              
 
  Its Authorized Signatory   Date    

26



--------------------------------------------------------------------------------



 



Schedule “D” Operational Guidelines for Non-Fidelity Mutual Funds
Pricing
By 7:00 p.m. Eastern Time (“ET”) each Business Day, the Non-Fidelity Mutual Fund
Vendor (“Fund Vendor”) will input the following information (“Price
Information”) into the Fidelity Participant Recordkeeping System (“FPRS”) via
the remote access price screen that FIIOC, an affiliate of the Trustee, has
provided to the Fund Vendor: (1) the NAV for each Fund at the Close of Trading,
(2) the change in each Fund’s NAV from the Close of Trading on the prior
Business Day, and (3) in the case of an income fund or funds, the daily accrual
for interest rate factor (“mil rate”). FIIOC must receive Price Information each
Business Day. If on any Business Day the Fund Vendor does not provide such Price
Information to FIIOC, FIIOC shall pend all associated transaction activity in
the FPRS until the relevant Price Information is made available by Fund Vendor.
Trade Activity and Wire Transfers
By 7:00 a.m. ET each Business Day following Trade Date (“Trade Date Plus One”),
FIIOC will provide, via facsimile, to the Fund Vendor a consolidated report of
net purchase or net redemption activity that occurred in each of the Funds up to
4:00 p.m. ET on the prior Business Day. The report will reflect the dollar
amount of assets and shares to be invested or withdrawn for each Fund. FIIOC
will transmit this report to the Fund Vendor each Business Day, regardless of
processing activity. In the event that data contained in the 7:00 a.m. ET
facsimile transmission represents estimated trade activity, FIIOC shall provide
a final facsimile to the Fund Vendor by no later than 9:00 a.m. ET. Any
resulting adjustments shall be processed by the Fund Vendor at the net asset
value for the prior Business Day.
The Fund Vendor shall send via regular mail to FIIOC transaction confirms for
all daily activity in each of the Funds. The Fund Vendor shall also send via
regular mail to FIIOC, but no later than the fifth Business Day following
calendar month close, a monthly statement for each Fund. FIIOC agrees to notify
the Fund Vendor of any balance discrepancies within twenty (20) Business Days of
receipt of the monthly statement.
For purposes of wire transfers, FIIOC shall transmit a daily wire for aggregate
purchase activity and the Fund Vendor shall transmit a daily wire for aggregate
redemption activity, in each case including all activity across all Funds
occurring on the same day.
Prospectus Delivery
FIIOC shall be responsible for the timely delivery of Fund prospectuses and
periodic Fund reports (“Required Materials”) to Participants, and shall retain
the services of a third-party vendor to handle such mailings. The Fund Vendor
shall be responsible for all materials and production costs, and hereby agrees
to provide the Required Materials to the third-party vendor selected by FIIOC.
The Fund Vendor shall bear the costs of mailing annual Fund reports to
Participants. FIIOC shall bear the costs of mailing prospectuses to
Participants.

27



--------------------------------------------------------------------------------



 



Proxies
The Fund Vendor shall be responsible for all costs associated with the
production of proxy materials. FIIOC shall retain the services of a third-party
vendor to handle proxy solicitation mailings and vote tabulation. Expenses
associated with such services shall be billed directly the Fund Vendor by the
third-party vendor.
Participant Communications
The Fund Vendor shall provide internally prepared fund descriptive information
approved by the Funds’ legal counsel for use by FIIOC in its written Participant
communication materials. FIIOC shall utilize historical performance data
obtained from third-party vendors (currently Morningstar, Inc., FACTSET Research
Systems and Lipper Analytical Services) in telephone conversations with
Participants and in quarterly Participant statements. The Sponsor hereby
consents to FIIOC’s use of such materials and acknowledges that FIIOC is not
responsible for the accuracy of third-party information. FIIOC shall seek the
approval of the Fund Vendor prior to retaining any other third-party vendor to
render such data or materials under this Agreement.
Compensation
FIIOC shall be entitled to fees as set forth in a separate agreement with the
Fund Vendor.

28



--------------------------------------------------------------------------------



 



The Shaw Group Inc.
4171 Essen Lane
Baton Rouge, LA 70809
225.932.2500

     
(SHAW LOGO) [h50109h5010901.gif]
  The Shaw Group Inc.®
 
   

FESCO Business Compliance, Attn: Contracts.
Fidelity Investments
82 Devonshire Street, MM3H
Boston, MA 02109
     Re: Investment Instructions for Rabbi Trust Assets
Dear Fidelity:
     The Participants under the Shaw Group Deferred Compensation Plan (“Plan”)
have the right to direct the investment of their Plan account in hypothetical
investment options, which are currently based on Mutual Funds. Fidelity
Management Trust Company has agreed pursuant to a Trust Agreement with the Shaw
Group Inc., dated January 2, 2007, to receive such Participant directions.
     The Sponsor hereby directs the Trustee to invest funds contributed to the
rabbi trust in a manner which corresponds directly to elections made by
Participants under the Plan. The Sponsor also hereby directs the Trustee to vote
the shares of Fidelity and Non-Fidelity Mutual Funds and vote and/or tender
shares of Sponsor Stock in the same manner as directed by the Participants for
the corresponding hypothetical shares credited to Participants’ accounts under
the Plan.
     These procedures will remain in effect until a revised instruction letter
is provided by the Sponsor and accepted by the Trustee.

            Sincerely,
      /s/ Martin. J. Eickler       Its Authorized Signatory      (w/enc.)     

29